Citation Nr: 9928555	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-12 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits for the period from February 1, 1998, 
to August 1, 1999.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from April 1974 to 
April 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an April 1998 decision in which the Phoenix, Arizona, RO 
granted the appellant (then the veteran's estranged wife) an 
apportioned share of the veteran's compensation benefits, 
effective February 1, 1998.  The appellant disagreed with the 
amount of the apportionment, in a statement that was 
apparently received at the Phoenix RO in June 1998.  In July 
1998, the veteran and the appellant were provided statements 
of the case, and in August 1998, the appellant perfected her 
appeal concerning the amount of the apportionment, upon 
receipt, at the Phoenix RO, of a VA Form 9 (Appeal to Board 
of Veterans' Appeals).  Thereafter, evidence was received 
reflecting that the veteran and the appellant were divorced, 
effective in July 1999.  Since the appellant was no longer 
the veteran's spouse, payment to her of an apportionment of 
the veteran's benefits was terminated effective August 1, 
1999. 

REMAND

A review of the record reflects that, in the August 1998 VA 
Form 9 submitted by the appellant, she expressed a specific 
desire to appear personally at a hearing at the local VA 
office before a Member of the Board.  For reasons that are 
not clear, the case was forwarded to the Board in Washington, 
DC, before her requested hearing was conducted.  In order to 
preserve the appellant's procedural rights in this matter, 
her appeal must be remanded for the following action:

Consistent with the procedures for the development of 
simultaneously contested claims as set out in applicable 
law and regulation, including 38 U.S.C.A. § 7105A (West 
1991); 38 C.F.R. §§ 19.100, 20.713, the RO should 
schedule the appellant for a hearing before a member of 
the Board as soon as practicable.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


